              Case 2:19-cv-01270-MJP Document 156 Filed 04/07/21 Page 1 of 3



 1

 2                                                            HONORABLE MARSHA J. PECHMAN
 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
     CARLA SHORT, Individually and as                     NO. 2:19-CV-01270-MJP
10   Administrator of the Estate of DONALD J.
     SHORT,                                               STIPULATION AND ORDER OF
11                                                        DISMISSAL WITH PREJUDICE AS TO
                     Plaintiff,                           DEFENDANT THE WILLIAM POWELL
12                                                        COMPANY
             vs.
13                                                        CLERK’S ACTION REQUIRED
     AIR & LIQUID SYSTEMS
14   CORPORATION; et al,

15                   Defendants.

16
                                               STIPULATION
17
             Plaintiff Carla Short, Individually and as Administrator of the Estate of Donald J. Short
18
     (“Plaintiff”), and Defendant The William Powell Company, by and through their counsel of record,
19
     stipulate that all of Plaintiff’s claims against The William Powell Company may be dismissed with
20
     prejudice and without costs or attorney fees as to any party in the above-captioned matter, reserving
21
     to Plaintiff her claims against the other parties.
22
             DATED this 6th day of April, 2021.
23

24

25



     STIPULATION AND ORDER OF DISMISSAL                   Page 1            Foley & Mansfield, PLLP
     WITH PREJUDICE AS TO DEFENDANT THE                                     999 Third Avenue
     WILLIAM POWELL COMPANY                                                 Suite 3760
                                                                            Seattle, WA 98104
                                                                            (206) 456-5360
              Case 2:19-cv-01270-MJP Document 156 Filed 04/07/21 Page 2 of 3



 1    BERGMAN DRAPER OSLUND UDO PLLC FOLEY & MANSFIELD, PLLP
 2    By: s/ Chandler Udo (with authorization)          By: s/ Melissa K. Roeder
          Glenn S. Draper, WSBA #24119                      Melissa K. Roeder, WSBA #30836
 3
          Chandler Udo, WSBA #40880                         James D. Hicks, WSBA #36126
 4        service@bergmanlegal.com                          asbestos-sea@foleymansfield.com
          Attorneys for Plaintiff                           Attorneys for Defendant
 5                                                          The William Powell Company
 6

 7                                                ORDER
 8          THIS MATTER having come before the Court by way of stipulation by the Plaintiff Carla
 9   Short, Individually and as Administrator of the Estate of Donald J. Short, and Defendant The
10   William Powell Company to dismiss all of Plaintiff’s claims against The William Powell Company
11   with prejudice and without costs or attorney fees as to any party, and the Court being fully advised
12   in the premises, now, therefore, it is hereby ORDERED as follows:
13          All of Plaintiff’s claims against Defendant The William Powell Company are hereby
14   dismissed with prejudice and without costs or attorney fees as to any party, reserving to Plaintiff
15   her claims against the other parties.
16          DATED this 7th day of April, 2021.
17

18

19

20

21
                                                   A
                                                   Marsha J. Pechman
                                                   United States Senior District Judge
22

23

24

25



     STIPULATION AND ORDER OF DISMISSAL                   Page 2           Foley & Mansfield, PLLP
     WITH PREJUDICE AS TO DEFENDANT THE                                    999 Third Avenue
     WILLIAM POWELL COMPANY                                                Suite 3760
                                                                           Seattle, WA 98104
                                                                           (206) 456-5360
            Case 2:19-cv-01270-MJP Document 156 Filed 04/07/21 Page 3 of 3



 1   Presented by:                         Agreed as to Form and Notice of Presentation
                                           Waived:
 2   FOLEY & MANSFIELD, PLLP               BERGMAN DRAPER OSLUND UDO PLLC
 3

 4   By: s/ Melissa K. Roeder              By: s/ Chandler Udo (with authorization)
         Melissa K. Roeder, WSBA #30836        Glenn S. Draper, WSBA #24119
 5       James D. Hicks, WSBA #36126           Chandler Udo, WSBA #40880
         asbestos-sea@foleymansfield.com       service@bergmanlegal.com
 6                                             Attorneys for Plaintiff
         Attorneys for Defendant
 7       The William Powell Company

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     STIPULATION AND ORDER OF DISMISSAL      Page 3         Foley & Mansfield, PLLP
     WITH PREJUDICE AS TO DEFENDANT THE                     999 Third Avenue
     WILLIAM POWELL COMPANY                                 Suite 3760
                                                            Seattle, WA 98104
                                                            (206) 456-5360
